MATHEWS, Justice.
This case raised the question of whether a deputy sheriff was an officer or an employee, or such an employee that he was covered by the terms of the Workmen’s Compensation Act, F.S. Chapter 440, F.S.A.
The individual in question was a deputy sheriff, and an officer and not an employee, and this case is controlled by the opinion in the case of Blackburn v. Brorein, 70 So.2d 293. See also Leon County v. Sauls, 151 Fla. 171, 9 So.2d 461.
Affirmed.
THOMAS, SEBRING and DREW, JJ., concur.
ROBERTS, C. J., and TERRELL and BARNS, JJ., dissent.